 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   SARA WINSLOW (DC Bar No. 457643)
 3 Chief, Civil Division
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-6925
 6        FAX: (415) 436-6748
          Sara.winslow@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12   ZIWEI ZHAO,
                                                          C 18-03728 NC
13                            Plaintiff,

14             v.                                         STIPULATION TO DISMISS and
                                                          ORDER
15   KIRSTJEN NIELSEN, Secretary, U.S.
     Department of Homeland Security, et al.,
16
                               Defendants.
17

18

19          Plaintiff, by and through her attorney of record, and Defendants, by and through their attorneys

20 of record, hereby stipulate, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismissal of the above-entitled

21 action without prejudice in light of the fact that the United States Citizenship and Immigration Services

22 adjudicated Plaintiff’s application to adjust to permanent resident status application.

23 ///

24 ///

25

26

27

28
     STIP TO DISMISS AND ORDER
     C 18-03728 NC                                    1
 1      Each of the parties shall bear their own costs and fees.

 2 Date: October 9, 2018                                  Respectfully submitted,

 3                                                        ALEX G. TSE
                                                          United States Attorney
 4

 5                                                                /s/
                                                          SARA WINSLOW
 6                                                        Assistant United States Attorney
                                                          Attorneys for Defendants
 7

 8

 9 Dated:                                                        see attached
                                                          JONATHAN M. GENISH
10                                                        Attorney for Plaintiff

11

12
                                                    ORDER
13          Pursuant to stipulation, IT IS SO ORDERED.
14

                                                                                ISTRIC
                                                                            ES D
15 Date: October 9, 2018
                                                                      T                TC
16                                                                T A
                                                          ___________________________
                                                          NATHANAEL      COUSINS


                                                                                               O
                                                                S




                                                                                                U
                                                          United States Magistrate Judge
                                                              ED




17

                                                                                                 RT
                                                          UNIT




                                                                                   TED
18                                                                          GRAN
19                                                                                                   R NIA
                                                                                         . Cousins
                                                           NO




20                                                                           thanael M
                                                                    Judge Na
                                                                                                     FO
                                                            RT




                                                                                                 LI



21
                                                                   ER
                                                               H




                                                                                               A




                                                                        N                       C
22                                                                                        F
                                                                            D IS T IC T O
                                                                                  R
23

24

25

26

27

28
     STIP TO DISMISS AND ORDER
     C 18-03728 NC                                   2
